         Case 1:18-cv-02929-RBW Document 71 Filed 05/29/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,             )
                                    )                  Case No. 18-cv-2929 (RBW)
               Plaintiffs,          )
                                    )
       v.                           )                  PLAINTIFFS’ SUR-REPLY RE:
                                    )                  MOTION FOR CLASS CERTIFICATION
ALEX M. AZAR II, in his official    )                  AND APPOINTMENT OF
capacity as Secretary of Health and )                  CLASS COUNSEL
Human Services,                     )
                                    )
               Defendant.           )
____________________________________)

       The Secretary’s sur-reply is remarkable. As posited by the Secretary, unless the Court rules

on the merits of the Secretary’s unpled and unproven affirmative defenses (that do not apply to Ms.

Lewis or Mr. Sargent) prior to class certification, the Court will abuse its discretion. Sur-reply at 5.

Actually, the Secretary has it backwards – the Court will err legally if it follows the Secretary’s

suggestion to reach the merits before certifying the class.

       Beyond just the Supreme Court in Amgen Inc. v. Connecticut Retirement Plans & Trust

Funds, 569 U.S. 455 (2013) and Eisen v. Carlisle & Jacquelin, 417 U.S. 156 (1974), e.g., numerous

courts have rejected the Secretary’s proposition. See International Woodworkers of America v.

Chesapeake Bay Plywood Corp., 659 F.2d 1259, 1270 (4th Cir. 1981) (“Courts passing upon motions

for class certification have generally refused to consider the impact of such affirmative defenses as

the statute of limitations on the potential representative’s case.”); Harris v. comScore, Inc., 2012

WL 686709 (N.D. Ill. Mar. 2, 2012) (“Interrogatory 21, which seeks discovery about comScore’s

affirmative defenses, goes to the merits and is not relevant to class certification.”); Doran v. Missouri

Dept. of Social Services, 251 F.R.D. 401 (W.D. Missouri 2008) (“An affirmative defense on which

Defendants bear the burden of proof is not appropriately resolved in the context of a motion to

certify.”) (internal quotations and citations omitted); Smith v. Suprema Specialties, Inc., 2007 WL


                                                   1
         Case 1:18-cv-02929-RBW Document 71 Filed 05/29/20 Page 2 of 7




1217980 at *7 (D. N.J. Apr. 23, 2007) (“Because courts avoid extensive inquiries into the merits on

motions for class certification, they will refrain from addressing … affirmative defenses when

certifying classes.”); Holt v. Waffle House, Inc., 2006 WL 8437901 at *1 (S.D. Ala. Dec. 4, 2006)

(“arguments … which concern affirmative defenses are improper at the class certification stage

because they concern the merits of the action.”) (internal quotations and citations omitted); In re:

Deutsche Telekom AG Securities Litigation, 229 F.Supp.2d 277, 284 (S.D.N.Y. 2002) (“However,

the class certification stage of the litigation is an inappropriate time to inquire into the merits of

plaintiffs’ claims and, by extension, defendants’ affirmative defenses.”); Fickinger v. C.I. Planning

Corp., 103 F.R.D. 529, 531 (E.D. Pa. 1984) (“If non-reliance is an affirmative defense to a

nondisclosure suit under § 10(b), any consideration of that issue by the court on a motion for class

certification would be an improper intrusion into the merits of the case.”) (internal quotations and

citations omitted).

       Most courts simply will not consider affirmative defenses when deciding class certification.

That said, some courts consider whether the existence (but not merits) of affirmative defenses

impacts the Rule 23 inquiry. For example, if affirmative defenses would require individualized

resolution, then it may be the case that “common questions of law or fact” do not predominate for a

Rule 23(b)(3) class. See, e.g., Waste Management Holdings, Inc. v. Mowbray, 208 F.3d 288, 295-

96 (1st Cir. 2000) (“Although a necessity for individualized statute-of-limitations determinations

invariably weighs against class certification under Rule 23(b)(3), we reject any per se rule that treats

the presence of such issues as an automatic disqualifier.”). In the present case, individualized

showing on potentially alleged affirmative defenses would not be required. Moreover, in addition

to Rule 23(b)(3), Plaintiffs seek class certification under Rule 23(b)(2) to which the “common

question of law or fact” standard does not apply.




                                                    2
         Case 1:18-cv-02929-RBW Document 71 Filed 05/29/20 Page 3 of 7




       In the present case, the Secretary does not allege that the potential existence of affirmative

defenses would require individualized showings. Instead, the Secretary starkly demands a ruling on

the merits of potential affirmative defenses. Clearly, that is barred.

       In the Secretary’s view, the procedure applied in Goodnight v. Shalala, 837 F.Supp. 1564

(D. Utah. 1993) is representative of the Secretary’s claim that the Court must first rule on the merits

of unpled and unproven affirmative defenses against the absent class members before addressing

class certification. Sur-reply at 2. The Secretary simply misreads the case.

       In Goodnight, seven named plaintiffs brought suit on behalf of themselves and others

similarly situated. The plaintiffs alleged that the Secretary (through his affiliated State actors) had

a secret policy of blanket denials of certain claims (rather than the individualized consideration

required by statue/regulation). Importantly, neither the named plaintiffs nor any absent member of

the class had exhausted their remedies. Id. at 1572 ([B]y virtue of the class definition, none of the

claimants has exhausted administrative remedies …”). Thus, rather than answer, the Secretary

responded with a motion to dismiss, arguing that the named plaintiffs had not exhausted their

administrative remedies, lacked a “final decision” required under 42 U.S.C. § 405(g) and, therefore,

the Court lacked jurisdiction. Id. at 1567 (“This matter is before the court on the Motion to Dismiss

for lack of subject matter jurisdiction brought by Defendant Donna Shalala, M.D., (the

‘Secretary’)”); see Id. at 1569-78. Simultaneously, the plaintiffs filed a motion for class certification.

In a single decision, the Court first addressed the Secretary’s motion to dismiss (denying it) before

moving on to class certification. Id. at 1581.

       In Plaintiffs’ view, the Court in Goodnight acted properly under the circumstances. First, as

noted, the exhaustion defense was asserted against the named plaintiffs. Thus, the named plaintiffs




                                                    3
         Case 1:18-cv-02929-RBW Document 71 Filed 05/29/20 Page 4 of 7




were in a position to resist the defense on behalf of themselves and did not need permission to

represent anyone else.

       Second, the “one-way intervention” concern is intended to protect defendants. A defendant

may either explicitly or implicitly waive its protections by moving, pre-class certification, for

resolution on the merits. See, e.g., Postow v. OBA Federal Savings and Loan Assoc., 627 F.2d 1370,

1382-83 (D.C. Cir. 1980) (defendant waived by moving for summary judgment pre-class

certification); Williams v. Lane, 129 F.R.D. 636, 647-48 (N.D. Ill. 1990) (“defendants implicitly

waive the protections of the rule against one-way intervention by attempting to obtain a favorable

decision on the merits”). In so doing, the defendant is taking the risk that a ruling in the defendant’s

favor will bind only the named parties and will allow prospective class members to avoid its effects.

Accordingly, in Goodnight, there was no bar to the Secretary’s motion because the parties moved

against were represented and the Secretary waived any protections of “one-way intervention” with

respect to the absent members of the class.

       The differences and similarities with the present case are clear. As to differences, of course,

the Secretary alleges unpled and unproven affirmative defenses that are not applicable to the named

plaintiffs, no representative of the absent class members has been approved by the Court, and no

notice given. Thus, if the Secretary brought the same motion to dismiss brought in Goodnight (which

he has not), it would not apply to any of the parties currently in this case and there would be no one

to respond to it. Instead, the Secretary simply asks the Court to rule on unpled and unproven

affirmative defenses against people who cannot defend themselves as a condition of class

certification. That is barred.

       Indeed, the Secretary’s sur-reply appears to concede that the Secretary’s approach would

result in an advisory ruling that would have no preclusive effect on either the named plaintiffs or the




                                                   4
            Case 1:18-cv-02929-RBW Document 71 Filed 05/29/20 Page 5 of 7




absent class members’ claims. Sur-reply at 4-5. Beyond violating the prohibition against advisory

rulings, the Secretary’s approach misapprehends the very purpose of a class action. The purpose of

a class action is to resolve the claims of the class members (either positively or negatively) and

thereby avoid the prospect of repeated individual litigation and the burden that would place on courts

and the parties.

        As to similarities between the Goodnight case and this case, procedurally, the Secretary’s

motion to dismiss Mr. Sargent (see Dkt. #22) is similar to the motion to dismiss filed by the Secretary

in Goodnight. First, it is applicable to a named plaintiff who has notice and can defend himself.

Second, by moving pre-certification, the Secretary has waived “one-way intervention” protections

and bears the risk that ruling in the Secretary’s favor will allow absent class members to avoid its

effect. Thus, in this case, Plaintiffs have never objected to the Court taking up the Secretary’s motion

to dismiss Mr. Sargent prior to deciding class certification, though the Court is certainly not required

to do so.

        In short, the court in Goodnight acted properly in ruling on the motion to dismiss prior to

class certification. That said, the Goodnight court certainly was not required to rule on that motion

prior to addressing class certification. Instead, the Court could have ruled on class certification first

and then ruled on the motion to dismiss. Either approach would have been proper.

        Indeed, that is exactly what happened in one of the cases cited by the Secretary. While the

Secretary cites language from Tataranowicz v. Sullivan, 959 F.2d 268 (D.C. Cir. 1992) (Sur-reply

at 3-4), that case (and its handling below) supports Plaintiffs’ position. In the district court, plaintiffs

filed their Complaint and the Secretary responded with a motion to dismiss for lack of jurisdiction

alleging that none of the class members (including the proposed class representatives) had exhausted

their remedies. See Tataranowicz v. Sullivan, 753 F.Supp. 978, 980 (D.D.C. 1990) (Sporkin, J.). In




                                                     5
           Case 1:18-cv-02929-RBW Document 71 Filed 05/29/20 Page 6 of 7




a single decision, Judge Sporkin first certified the class and then addressed, and denied, the

Secretary’s motion to dismiss. Id. at 985-90.

         On review, the Court of Appeals held that it must first satisfy itself that it had jurisdiction.

To do that, the Court needed to determine which parties were properly before it. To do that, the

Court needed to resolve the presentment and exhaustion jurisdictional defenses. After examining

the issues, the Court did not disturb Judge Sporkin’s conclusions as to the class definition or

exhaustion or criticize the procedure below. Tataranowicz, 959 F.2d at 274-75.1 The procedure

used by Judge Sporkin and not criticized by the Circuit court is very one the Secretary contends will

constitute an abuse of discretion if used by this Court.

         To the extent it can be determined,2 nearly all the cases cited by the Secretary follow the

same fact pattern as Goodnight, i.e., the Secretary responded to the Complaint by filing a motion to

dismiss for lack of exhaustion aimed at the named plaintiffs and the Court took it up before deciding

class certification. That appears to be the case in Pavano v. Shalala, 95 F.3d 147, 149 (2nd Cir.

1996); Alexander v. Price, 275 F.Supp. 313 (D. Conn. 2017) (same, see case Dkt #24); Medellin v.

Shalala, 23 F.3d 199 (8th Cir. 1994) (same, see case Dkt #11 below); Kendrick v. Sullivan, 784

F.Supp. 94, 98 (S.D. N.Y. 1992) (“the Secretary moved to dismiss”). A slight variant occurred in

Landers v. Leavitt, 232 F.R.D. 42 (D. Conn. 2005) (motion to dismiss named class representatives

Dixon and Grigley as part of opposition to class certification) (see Dkt #15, 20). Given the

unavailability of the pleadings, it is not possible to tell, precisely, what happened in Clark v. Astrue,



1
    However, on the merits of the actual claims, the Court reversed Judge Sporkin.
2
 Many of the cases cited by the Secretary are from more than 15 years ago. As a result, the original
pleadings below are not readily available. Indeed, in some instances, even the docket is not available
(White v. Sullivan, 1991 WL 315124 (D. Vermont Oct. 15, 1991) and Day v. Bowen, 1990 WL
357274 (S.D. Ohio Jan 22, 1990)) or is spotty (Kendrick v. Sullivan, 784 F.Supp. 94 (S.D. N.Y.
1992)). Accordingly, the information necessary to determine precisely what occurred is unavailable.


                                                    6
         Case 1:18-cv-02929-RBW Document 71 Filed 05/29/20 Page 7 of 7




274 F.R.D. 462 (S.D. N.Y. 2011); Grant v. Sullivan, 720 F.Supp. 462 (M.D. Pa. 1989); and Johnson

v. Shalala, 2 F.3d 918 (9th Cir. 1993) (district court pleadings and decision appealed unavailable, but

see Dkt. #28 below (motion to dismiss)).

       In one case cited by the Secretary, Kennedy v. Sullivan, 138 F.R.D. 484 (N.D. W. Va. 1991),

the reported decision actually says what the Secretary contends. However, again, because of its age,

the docket and pleadings are not available. There is no indication that the court considered whether,

pre-certification, the named plaintiff could represent class members with unexhausted claims and

whether this was the subject of briefing. In any event, the court did not rule against the absent class

member and Kennedy was decided some two decades before the Supreme Court’s decision in Amgen

affirming that class certification is not the time to adjudicate the merits.

       The Secretary’s demand that the Court decide the merits of affirmative defenses not asserted

against the named plaintiffs and only potentially asserted against the absent class members is

misguided. The Court should certify the class as proposed by Plaintiffs and appoint counsel.

Dated: May 26, 2020                                     Respectfully submitted,

                                                        /s/Jeffrey Blumenfeld
                                                        D.C. Bar No. 181768
                                                        LOWENSTEIN SANDLER LLP
                                                        2200 Pennsylvania Avenue, NW
                                                        Washington, DC 20037
                                                        Telephone: (202) 753-3800
                                                        Facsimile: (202) 753-3838
                                                        jblumenfeld@lowenstein.com
                                                                   and
                                                        PARRISH LAW OFFICES
                                                        James C. Pistorino
                                                        788 Washington Road
                                                        Pittsburgh, PA 15228
                                                        Telephone: (412) 561-6250
                                                        Facsimile: (412) 561-6253
                                                        james@dparrishlaw.com
                                                        Attorneys for Plaintiffs


                                                    7
